DETAILED ACTION
This office action is in response to the communication received on 06/24/2022 concerning application no. 16/313,858 filed on 12/27/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of both Group 2 and Species E, purportedly corresponding to claims 6 – 15, 19 – 22, 24 – 27 and 41, in the reply filed on 06/24/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/15/2019, 11/17/2020 and 06/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: integrated circuit configured to in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For the “integrated circuit”, it must be considered whether the interconnection and functional relationship between elements is disclosed and, if not, whether it would be evident to those of ordinary skill in the art. For example, an algorithm, flow chart or block diagram often suffices to show the relationships between elements, particularly functional or program elements.
In the present case, the below claim limitations recite a function accomplished by programming. It is not seen in the specification where applicant has shown how these functions are achieved, for example, the specification does not provide a sufficient explanation of how a claimed function is achieved such as specific algorithms for the claimed “integrated circuit” that would enable it to provide for the above functions.
Thus, one of ordinary skill in the art would not have the necessary details or proper means to configure the device as claimed, and/or know how to configure the device as claimed. Thus, support is not found for what is required for the actual configuration of the circuitry to allow it to perform the above functions and thus the scope of the claim is unknown.
In claim 12, regarding the function “wherein the implantable device is configured to determine a directional vector for the encountered radiation”, the specification fails to provide support for the algorithm by which the circuitry is programmed to support the claimed function above.  
In addition, while the specification provides support for determining a vector when utilizing an array of radiation detectors (see Figs. 17A – 17B and association specification portions), no disclosure is found supporting determining a vector with a single radiation detector.  Claim 12 is dependent on claim 6, neither of which recite an array of radiation detectors.  Combined with the lack of disclosure as to what algorithm with which the circuitry is programmed to support the claimed function, it appears that applicant may not be in possession of the claimed invention of claim 12.
Claim 13 requires “wherein the implantable device is configured to determine a location of origin of the encountered radiation.”  The specification fails to provide support for the algorithm by which the circuitry is programmed to support the claimed function above.
All claims dependent from the above claims rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 – 15 and 19 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pixel” in claim(s) 8 – 11, 13 – 15 and 19 – 26 is used by the claim to mean “a radiation sensitive diode,” while the accepted meaning is “a minute area of illumination on a display screen, one of many from which an image is composed.” The term is indefinite because the specification does not clearly redefine the term.
Claim 8 also requires “wherein the radiation-sensitive diode is part of an array comprising a plurality of pixels, each pixel comprising a radiation-sensitive diode configured to generate an electrical signal upon encountering radiation.”  Based on the lack of clarity regarding use of the term “pixel,” it is unclear if a pixel is a physical device or a minute area of illumination on display screen, as commonly understood.   While the relationship between photodiode arrays and pixels in x-ray devices are known, equating the claimed pixel to a similar relationship in an implantable radiation-sensor arrangement is not considered to be a reasonable position.
Claim 9 requires “wherein the implantable device comprises two or more arrays comprising a plurality of pixels, each pixel comprising a radiation-sensitive diode configured to generate an electrical signal upon encountering radiation.” Claim 8, from which claim 9 depends, also requires “an array comprising a plurality of pixels”.  It is unclear if the arrays in claims 8 and 9 are the same or different.  Further, if the arrays are not the same, it appears that claim 9 may be improperly broadening the scope of the claim(s) from which it depends.
Claim 12 recites “wherein the implantable device is configured to determine a directional vector for the encountered radiation.”  It is unclear how a directional vector is determined with a single radiation-sensitive diode.
All claims dependent from the above claims rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, 27 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. “An Implantable MOSFET Dosimeter for the Measurement of Radiation Dose in Tissue During Cancer Therapy” (herein Beyer) in view of Seo et al. “Neural Dust: An Ultrasonic, Low Power Solution for Chronic Brain-Machine Interfaces” (herein Seo) (both cited in the IDS dated 07/15/2019).
With regard to claims 6 and 27, Beyer discloses an implantable device, comprising: a radiation-sensitive transistor configured to generate an electrical signal upon encountering radiation (pg. 39, right column, paragraphs 1 – 3); an integrated circuit configured to receive the electrical signal and modulate a current based on the received electrical signal, through use of an ASIC (pg. 39, left column 1st paragraph); and a device, LC tank antenna circuit, configured to emit a backscatter that encodes the radiation exposure information relating to the transistor (Fig. 3; pg. 40, right column, 2nd paragraph).  Beyer also discloses the equivalence in the art between transistor-based radiation detectors and diode-based radiation detectors (pg. 39, right column, 3rd paragraph).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to incorporate a diode-based radiation detector for the transistor-based radiation detector since Beyer shows that diode-based and transistor-based radiation detectors are known equivalents in the art. Therefore, because the two radiation detectors were art recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the diode-based radiation detector for the transistor-based radiation detector, since substitution of one known element for another would have yielded reasonably predictable results.
Beyer fails to disclose use of an ultrasound transducer configured to emit an ultrasonic backscatter as the communication means, wherein the ultrasonic transducer is configured to receive ultrasonic waves that power the implantable device.
Seo teaches using an ultrasound transducer configured to emit an ultrasonic backscatter as the communication means, wherein the ultrasonic transducer is configured to receive ultrasonic waves that power the implantable device (fig. 7; pg. 6, right column, paragraphs 3 – page 7, left column, paragraph 2).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of using an ultrasound transducer configured to emit an ultrasonic backscatter as the communication means, wherein the ultrasonic transducer is configured to receive ultrasonic waves that power the implantable device.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Beyer to include an ultrasound transducer as claimed above and taught by Seo, since use of an ultrasonic backscatter as the communication means and receipt of power through the ultrasonic waves results in a passive device which does not require a battery or significant capacitive energy storage, resulting in longer device lifetimes, elimination of battery leakage issues and removing size constraints due to scaling capacitors.
Regarding claim 7, Beyer discloses wherein the magnitude of the electrical signal is based on the energy of the encountered radiation (pg. 40, right column, 2nd paragraph – pg. 41, left column, 1st paragraph).
	With regard to claim 41, Beyer in view of Seo discloses a system comprising one or more implantable devices according to claim 6 and an interrogator comprising one or more ultrasonic transducers configured to 4Application No.: 16/313,858Docket No.: UCALP085US/BK-2016-187-2transmit ultrasonic waves to the one or more implantable devices or receive ultrasonic backscatter from the one or more implantable devices (Seo: Fig. 4; pg. 4, right column, 3rd paragraph).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of using an interrogator comprising one or more ultrasonic transducers configured to 4Application No.: 16/313,858Docket No.: UCALP085US/BK-2016-187-2transmit ultrasonic waves to the one or more implantable devices.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Beyer to include an interrogator comprising one or more ultrasonic transducers configured to 4Application No.: 16/313,858Docket No.: UCALP085US/BK-2016-187-2transmit ultrasonic waves to the one or more implantable devices as taught by Seo, since use of an ultrasonic backscatter as the communication means results in a passive device which does not require a battery or significant capacitive energy storage, resulting in longer device lifetimes, elimination of battery leakage issues and removing size constraints due to scaling capacitors.

Claims 8 – 15 and 19 – 26 are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 8,787,526 is cited as illustrative of photodiodes in x-ray machines that are considered equivalent to pixels in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793